ORDER
In an opinion dated May 8, 1992, this court indefinitely suspended T. Jay Salmen from the practice of law for a minimum of 1 year for giving false testimony in judicial proceedings involving his investment partner. In that opinion, this court ruled that Salmen could apply for reinstatement upon successfully completing the professional responsibility portion of the bar examination and upon showing that he had satisfied other conditions imposed by this court. On March 19, 1993, Salmen served and filed his petition for reinstatement in this matter. Thereafter, the Director of the Office of Lawyers Professional Responsibility commenced an investigation pursuant to Rule 18, Rules on Lawyers Professional Responsibility.
This matter came on for hearing before a Panel of the Lawyers Professional Responsibility Board on July 14,1993. On August 16, 1993, the Panel filed its Findings of Fact, Conclusions of Law and Recommendation in this matter in which the Panel concluded, among other things, that Salmen has undergone a sufficient moral change to be reinstated to the practice of law. The Panel recommended that this court reinstate Salmen, effective November 7, 1993, and place him on unsupervised probation for a period of 3 years. By letter dated September 3, 1993, the Director informed this court that she and Salmen accept the Panel’s Recommendation and request that the court make its decision without a referee hearing, briefing or .oral argument.
In consideration of the Director’s Report and Conclusions of Investigation, the Panel’s Findings of Fact, Conclusions of Law and Recommendation, the parties’ acceptance of the Panel’s Recommendation, and the filings *631and record herein, IT IS HEREBY ORDERED:
1. That T. Jay Salmen hereby is reinstated to the practice of law, effective November 7, 1993.
2. That, upon reinstatement, Salmen shall be placed on unsupervised probation for a period of 3 years.
BY THE COURT:
/s/ M. Jeanne Coyne
M. Jeanne Coyne Associate Justice